Citation Nr: 1803598	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  13-36 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for allergic rhinitis.

3.  Entitlement to service connection for grinding teeth.

4.  Entitlement to service connection for right shoulder disability.


ATTORNEY FOR THE BOARD

A. Gibson





INTRODUCTION

The Veteran served on active duty from February 2007 to February 2012.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction has been transferred to the Houston, Texas RO.

These appeals are REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Veteran's claims require additional development.

In regard to his allergic rhinitis and PTSD, the available evidence is too old to determine the current severity of these disabilities.  The most recent medical evidence is from 2011, when the Veteran was still in service.  Updated examinations must be conducted.

In regard to his grinding teeth, the VA examiner has attributed this to stress, suggesting it is a symptom of his PTSD.  However, it is unclear whether his grinding teeth results in a dental disability.  Further, a clearer opinion on whether it is related to his PTSD should be obtained.  Finally, any dental records from service should be obtained.

In regard to his right shoulder, an updated VA examination should be conducted for an opinion on whether he now has a current diagnosis that is related to service.

In regard to all of his claims, an effort must be made to obtain post-service treatment records.



Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for his PTSD, rhinitis, teeth, and right shoulder, and make arrangements to obtain the reported records.

2.  Ensure that a complete record of STRs, including dental STRs, are associated with the claims file.

3.  After receipt of records (directives #1-2), schedule the Veteran for an appropriate examination for a report on the current severity of PTSD.  The examiner is asked to elicit from the Veteran a detailed history of his symptoms, and to conduct all necessary diagnostic tests.

The examiner is asked to provide an opinion as to whether it is as likely as not that the Veteran has occupational and social impairment with reduced reliability and productivity due to his PTSD?  Is it as likely as not that his symptoms cause deficiencies in most areas (including work, school, family relations, judgment, thinking, and mood), or total social and occupational impairment?  Please provide an estimate as to when any increase occurred or whether he has had the same level of severity for the entire period on appeal.  

The examiner is asked to provide an opinion as to whether it is as likely as not that the Veteran grinds his teeth due to his PTSD?

All opinions are to be supported with explanation.

4.  After completing directives #1-2, schedule the Veteran for an appropriate examination for a report on the current severity of his allergic rhinitis.  The examiner is asked to review the claims file prior to the examination, and to elicit a detailed history from the Veteran regarding his symptoms and treatment.

Please provide a comprehensive list of all symptoms related to the Veteran's rhinitis.  Does he have greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side?  Does he have polyps?

All opinions are to supported with explanation.

5.  After completing directives #1-2, schedule an appropriate examination for a report on whether the Veteran currently has a right shoulder disability (that is, at any time since his claim for service connection received prior to separation from service).  The examiner is asked to review the claims file and to elicit a detailed history from the Veteran regarding his symptoms.

The Veteran asserts that his right shoulder began to hurt while in service, citing to no specific injury, but that he attributed it to discomfort caused by his flak jacket.  

The examiner is asked to provide an opinion as to whether it is as likely as not (at least 50 percent probability) that any diagnosed right shoulder disability is related to his service.  All opinions should be supported with explanation.

6.  After completing directives #1-2, schedule an appropriate examination for a report on whether the Veteran currently has a disability as a result of grinding his teeth, such as loss of teeth or temporomandibular dysfunction.  Please list all symptoms resulting from grinding his teeth.

7.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claims on appeal.  If any benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).
 



